                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


STARR SURPLUS LINES                                                   CIVIL ACTION
INSURANCE COMPANY

V.                                                                    NO. 18-5635

BANNER PROPERTY MANAGEMENT
COMPANY; MARC B. BANNER;                                              SECTION “F”
and ROBERT J. ROTH


                              ORDER AND REASONS

     Before the Court is Starr Surplus Lines Insurance Company’s

motion for summary judgment that it has no duty to defend or

indemnify Banner Property Management, Inc. or Marc C. Banner for

the claims asserted by Robert J. Roth.                          For the reasons that

follow, the motion is DENIED.

                                     Background

     This      declaratory    judgment          action    regarding    the   scope   of

insurance defense and indemnity obligations arises out alleged

defects in the construction of residential property.

     On June 26, 2013, Robert J. Roth entered into a contract with

Banner Property Management, Inc. (“BPMI”) for the construction of

a home on a lot owned by Roth and located at 6851 General Haig

Street in New Orleans, Louisiana.                Pursuant to the contract, Roth

agreed    to    pay    $367,074.97    for       the   construction      in   bi-weekly

installments, with the balance due upon the project’s completion.

Serving    as    the    general   contractor,            BPMI    performed   all   work

                                            1
associated with building the home, either directly or through one

of its subcontractors, aside from the installation of sprayfoam

insulation underneath the floors.            Although Roth purchased some of

the appliances and fixtures for the home, BPMI installed them.

During    the    construction   process,       BPMI   obtained      a   Commercial

General      Liability    Insurance   Policy       from   Starr   Surplus   Lines

Insurance Company (“Starr”), effective from April 9, 2014 through

April 9, 2015.1

       The New Orleans Department of Safety and Permits issued a

Certificate of Occupancy on August 1, 2014.                The following year,

on August 3, 2015, Roth sued BPMI and Marc C. Banner, the company’s

manager, in the Civil District Court for the Parish of Orleans,

asserting that the defendants: (1) violated the New Home Warranty

Act,   La.    R.S.   §§   9:3143-3150;       (2)   breached   the   construction

contract by failing to perform services in a workmanlike manner

and/or by providing and utilizing defective materials; and (3)

were negligent in supplying, installing, selling, or otherwise

being responsible for the installation of defective materials in

the home.       After an exception of no cause of action was asserted,

Roth filed an amended petition, alleging the following seventy-

eight (78) specific physical defects and damages:


1 The Policy contains a $1,000,000 per occurrence limit of
liability; a $1,000,000 personal and advertising injury limit of
liability; a $2,000,000 general aggregate limit of liability; and
a $2,000,000 products-completed operations limit of liability.
                                         2
(1) Discoloration on the brick exterior of the house;
(2) Severe cupping of the wood flooring;
(3) Duct leak in the attic of the house;
(4) Poor quality and construction of the ceramic tile
work located in the bathroom;
(5) Inadequate fastening of fixtures and hardware in the
bathroom located in the front of the house;
(6) Defective wiring of ground fault interrupters which
prevents the interrupters from tripping when tested;
(7) Failure to install proper mounting screws for the
electrical panel cover;
(8) Damaged sheetrock behind the electrical panel cover;
(9) Ceiling fan not properly mounted to the correct
height;
(10) Discoloration exterior window caulking;
(11) Incorrect installation of exterior window caulking;
(12) Mold forming on the exterior window caulking;
(13) Damaged or defective marble floor tiles located in
the master bathroom;
(14) Improper caulking and sealing of the backsplash
located in the bathroom;
(15) Discoloration and damage to the marble sink located
in the master bathroom as a result of the improper
sealing of the marble;
(16) Improper mounting and the light and vent system
located in the master bathroom;
(17) Excess grout used in the finishing the drain of the
shower located in the master bathroom;
(18) Improper installation and plumbing to the master
bathroom shower heads resulting in limited water flow;
(19) Discoloration and damage to the master bathroom
sink as a result of water leakage;
(20) Failure to install shelves in the cabinets of the
master bathroom;
(21) Improper caulking of the bathtub located in the
front bathroom on the left side of the house;
(22) Poor craftsmanship of the ceramic wall tiles in the
left front bathroom;
(23) Poor workmanship of the connection between the vent
and the trim located at the cooktop exhaust vent in the
kitchen;
(24) The metal front of the coolant exhaust vent is bent
and crimped;
(25) Improper installation of the pantry pocket door;
(26) Improper installation of several electrical
switches and junction box covers throughout the house;
(27) Improper installation of the kitchen faucet;

                           3
(28) Poor craftsmanship of the kitchen countertop
indicated by a poor joint cut in the countertop;
(29) Improper mounting of numerous electrical outlets;
(30) Improper installation of the kitchen countertops;
(31) Separation of the wooden baseboards and the
interior walls;
(32) Improper excess drying leading to visible joints in
the crown molding in the interior of the house;
(33) Improperly finished intersections between interior
walls and wooden beams leading to visible gaps;
(34) Improper over-sanding of wooden bar;
(35) Improper installation of the HVAC system in the
attic leading to sheetrock material coming loose due to
excessive vibration;
(36) Improper finishing of the interior paint;
(37) Mismatched textures used in completing the
sheetrock ceiling of the den;
(38) Splitting and separating of cypress wood beams
located in the house due to excess drying;
(39) Inconsistent paint textures used when touch ups
were performed;
(40) Premature rusting and deterioration of the metal
rails located on the exterior of the house;
(41) Water leakage of the bathroom sink located in the
rear of the house;
(42) Damage to cabinets and flooring of the rear bathroom
due to water leakage;
(43) Improper installation and plumbing of toilet in the
rear bathroom, causing the toilet to run constantly;
(44) Improper finishing and caulking of the exterior
cement siding;
(45) Damage to the concrete located in the screened porch
area due to construction personnel tracking dirt and
sand across the slab for an extended period of time;
(46) Inadequate pouring of the garage slab leading to
standing water forming due to inadequate slope;
(47) Improper mounting of the left rear wooden fence
gate;
(48) Improper installation of the metal fence posts
surrounding the exterior of the home;
(49) Improper installation of the exterior electrical
meter panel;
(50) Improper sealing of the electrical conduit;
(51) Improper installation of crawlspace ventilation
holes on the exterior of the house;
(52) Improper installation and/or wiring of exterior
light fixtures;

                           4
(53) Improper mounting of the fold down stairs located
in the garage;
(54) Improper wiring located in the roof framing system;
(55) Improper installation of attic ventilation system;
(56) Improper installation of subsurface drain system in
the backyard of the house;
(57) Improper construction and installation of exterior
brick siding;
(58) Failure to paint plumbing vents;
(59) Improper installation of the attic stairs located
inside the house;
(60) Improper insulation used in the attic of the house;
(61) Improper installation of ventilation system of the
attic located in the house;
(62) Improper installation and damage to the air ducts
located in the attic;
(63) Improper installation of attic exhaust vent,
causing a fire hazard;
(64) Failure to install junction box cover in the attic;
(65) Improper window framing in front of the attic;
(66) Improper finishing to the bricks at the front door
threshold;
(67) Discoloration of brick siding throughout the
exterior of house;
(68) Cracks in the brick siding on the left side of the
house;
(69) Debris and trash left on front property by
contractor personnel;
(70) Improper mounting of the left side crawlspace
access hatch;
(71) Failure to secure plumbing lines to the floor
framing;
(72) Cracking in the brickwork on the right side of the
front parapet wall located on front exterior of the
house;
(73) Improper installation of wooden decking located on
front exterior of the house;
(74) Cracked bricks at the side off front steps of the
house;
(75) Damage to the vinyl overhang materials on the
exterior of the house;
(76) Damage and improper installation of the fascia
located on the left side of garage;
(77) Improper installation and finishing of the concrete
finishing on the left side of the screened porch area;
and


                           5
     (78) Improper installation of the heating, light and
     ventilation fixtures in three of the four bedrooms in
     the house, causing the fixtures to not draw any air.

Roth further alleges that, as a result of the defective workmanship

and/or    installation        of   defective     materials,       he   has    sustained

and/or will sustain the following damages:

     (1)       Diminution in value of the Property;
     (2)       Costs to repair defective conditions in                        the
               Property;
     (3)       Loss of use of the Property;
     (4)       Mental Anguish, past and future;
     (5)       Attorney’s fees and costs; and
     (6)       Such other damages as may be proven at trial.

     Upon being sued, BPMI tendered the lawsuit to Starr for

defense and indemnity.             Thereafter, on June 4, 2018, Starr filed

a complaint for declaratory judgment in this Court against Roth,

BPMI,    and    Banner   to    ascertain       the   scope   of    its   defense     and

indemnity obligations for Roth’s claims under the Starr Policy.

Specifically,      Starr      seeks    a   judicial     declaration          that:   (1)

exclusions in the CGL Policy bar coverage for Roth’s claims against

BPMI and Banner; (2) Starr has no duty to defend BPMI and Banner

against the claims asserted by Roth; and (3) Starr has no duty to

indemnify BPMI and Banner for Roth’s claims.                  Starr now moves for

summary judgment, contending that the “work product” exclusions in

the Starr CGL Policy bar coverage for Roth’s claims, such that

Starr has no duty to defend or indemnify BPMI and Banner.




                                           6
                                  I.

     Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

to any material fact such that the moving party is entitled to

judgment as a matter of law.    No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).              A genuine

dispute of fact exists only “if the evidence is such that a

reasonable jury could return a verdict for the non-moving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The mere argued existence of a factual dispute does not defeat

an otherwise properly supported motion.            See id.   In this regard,

the non-moving party must do more than simply deny the allegations

raised by the moving party.       See Donaghey v. Ocean Drilling &

Exploration Co., 974 F.2d 646, 649 (5th Cir. 1992).              Rather, he

must come forward with competent evidence, such as affidavits or

depositions, to buttress his claims.           Id.    Hearsay evidence and

unsworn documents that cannot be presented in a form that would be

admissible in evidence at trial do not qualify as competent

opposing evidence.    Martin v. John W. Stone Oil Distrib., Inc.,

819 F.2d 547, 549 (5th Cir. 1987); Fed. R. Civ. P. 56(c)(2).

“[T]he   nonmoving   party   cannot       defeat   summary   judgment   with

conclusory allegations, unsubstantiated assertions, or only a

                                      7
scintilla of evidence.”     Hathaway v. Bazany, 507 F.3d 312, 319

(5th Cir. 2007) (internal quotation marks and citation omitted).

Ultimately, “[i]f the evidence is merely colorable . . . or is not

significantly    probative,”   summary   judgment   is   appropriate.

Anderson, 477 U.S. at 249 (citations omitted); King v. Dogan, 31

F.3d 344, 346 (5th Cir. 1994) (“Unauthenticated documents are

improper as summary judgment evidence.”).

     Summary judgment is also proper if the party opposing the

motion fails to establish an essential element of his case. See

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). In deciding

whether a fact issue exists, courts must view the facts and draw

reasonable inferences in the light most favorable to the non-

moving party. Scott v. Harris, 550 U.S. 372, 378 (2007).     Although

the Court must “resolve factual controversies in favor of the

nonmoving party,” it must do so “only where there is an actual

controversy, that is, when both parties have submitted evidence of

contradictory facts.”     Antoine v. First Student, Inc., 713 F.3d

824, 830 (5th Cir. 2013) (internal quotation marks and citation

omitted).

                                 II.

                                 A.

     The Declaratory Judgment Act provides:

            In a case of actual controversy within its
            jurisdiction . . . any court of the United
            States, upon the filing of an appropriate

                                  8
              pleading may declare the rights and other
              legal relations of any interested party
              seeking such declaration, whether or not
              further relief is or could be sought.      Any
              such declaration shall have the force and
              effect of a final judgment or decree and shall
              be reviewable as such.

28   U.S.C.    §   2201(a).   The   parties        do    not   dispute   that   the

construction defect lawsuit pending in state court, which BPMI

tendered to Starr for defense and indemnity, gives rise to an

“actual       controversy”    within        this        Court’s    jurisdiction.

Accordingly, the Court proceeds to the merits of Starr’s motion.

                                       B.

      Louisiana law declares that an insurance policy is like any

other contract and should be construed according to the general

rules of contract interpretation set forth in the Civil Code.                   See

Cadwallader v. Allstate Ins. Co., 848 So. 2d 577, 580 (La. 2003).

The Court’s role in interpreting contracts is to determine the

common intent of the parties.       La. Civ. Code art. 2045.             In doing

so, Civil Code article 2047 requires that words and phrases used

in an insurance policy are to be construed using their plain,

ordinary and generally prevailing meaning, unless the words have

acquired a technical meaning.       See Henry v. South Louisiana Sugars

Cooperative, 957 So.2d 1275, 1277 (La. 2007) (citing Cadwallader,

848 So. 2d at 580).       “When the words of a contract are clear and

explicit and lead to no absurd consequences,” Civil Code article

2046 declares, “no further interpretation may be made in search of

                                       9
the parties’ intent,” and the agreement must be enforced as

written.        Hebert v. Webre, 982 So. 2d 770, 773-74 (La. 2008).

However, “[i]f an ambiguity remains after applying the general

rules     of     contractual     interpretation,       the   ambiguous    policy

provision is construed against the insurer who furnished the policy

and in favor of the insured.”               Mossy Motors, Inc. v. Cameras Am.,

898 So. 2d 602, 606 (La. App. 4 Cir. 2005)).

                                            C.

     An insurer’s duty to defend and duty to indemnify are separate

and distinct obligations.             Martco Ltd. P’ship v. Wellons, Inc.,

588 F.3d 864, 872 (5th Cir. 2009) (citing Elliott v. Cont'l Cas.

Co., 949 So. 2d 1247, 1250 (La. 2007)).               Louisiana jurisprudence

instructs       that   “[a]    duty    to    defend   will   exist   unless   the

allegations are such that every claim pleaded in the complaint

(and otherwise falling within the insuring clause) unambiguously

falls within an exclusion.”            Id. at 874.     Moreover, in evaluating

the duty to defend, the Court is constrained to “the plaintiff’s

pleadings and the face of the policy, without consideration of

extraneous evidence.”          Louisiana Stadium & Exposition Dist. v. BFS

Diversified Prod., LLC, 49 So. 3d 49, 51 (La. App. 4 Cir. 2010)

(quoting Bryant v. Motwani, 683 So. 2d 880, 884 (La. App. 4 Cir.

1996)).        On the other hand, in examining the duty to indemnify,

the Court is not limited to the allegations in the complaint.

Martco, 588 F.3d at 877.         Indeed, the Court “must apply the Policy

                                            10
to the actual evidence adduced at the underlying liability trial

together with any evidence introduced in the coverage case.”                    Id.

Accordingly, “Louisiana law generally provides that until the

underlying issue of liability is resolved and the defendant is

cast in judgment, the issue of indemnity is premature and non-

justiciable.”    New England Ins. Co. v. Barnett, 465 F. App’x 302,

308 (5th Cir. 2012) (citing Mossy Motors, Inc., 898 So. 2d 602,

607 (La. App. 4 Cir. 2005)).        Nonetheless, “a reviewing court may

decide the insurer’s duty to indemnify before the conclusion of

the underlying litigation if ‘the insurer has no duty to defend

and the same reasons that negate the duty to defend likewise negate

any possibility the insurer will ever have a duty to indemnify.’”

LCS Corr. Servs., Inc. v. Lexington Ins. Co., 800 F.3d 664, 669

(5th   Cir.   2015) (quoting Farmers       Tex.   Cty.     Mut.   Ins.    Co.   v.

Griffin, 955 S.W.2d 81, 84 (Tex. 1997)).

                                    III.

       Starr contends that it has no duty to defend or indemnify

BPMI and Banner because the “work product” exclusions in the CGL

Policy bar coverage for the claims asserted by Roth. BPMI counters

that these exclusions do not bar coverage for all of Roth’s claims

or, in the alternative, that the mental anguish damages Roth

alleges   trigger   the   “bodily    injury”      aspect    of    the    insuring

agreement.



                                     11
                                       A.

       Starr’s CGL Policy describes coverage for bodily injury and

property damage liability as follows:

             1. Insuring Agreement
                  a. We will pay those sums that the
                  insured becomes legally obligated to pay
                  as damages because of “bodily injury” or
                  “property damage” to which this insurance
                  applies. We will have the right and duty
                  to defend the insured against any “suit”
                  seeking those damages.

This    basic    statement     of   coverage   is   qualified   by     several

limitations and exclusions.         First, the insurance only applies if:

(1)    the   bodily   injury   or   property   damage   “is   caused    by   an

‘occurrence’ that takes place in the ‘coverage territory,’” and

(2) the bodily injury or property damage “occurs during the policy

period.”2       Second, the “exclusions” section describes various

circumstances under which the insurance does not apply.              Relevant




2 It is undisputed that BPMI’s potential liability to Roth arises
out of an “occurrence” within the “coverage territory.” Indeed,
Louisiana jurisprudence “considers defects in construction that
result in damage subsequent to completion to be ‘accidents’ and
‘occurrences’ when they manifest themselves.” See Rando v. Top
Notch Props., L.L.C., 879 So. 2d 821, 833 (La. App. 4 Cir. 2004).
And Roth alleges that the damage was sustained within the United
States.
     Although Roth’s petition does not specify dates in which the
alleged bodily injury or property damage occurred, it can be
inferred that such injury and damage occurred during the policy
period – that is, between April 9, 2014 and April 9, 2015.
According to Roth’s petition, the New Orleans Department of Safety
and Permits issued a Certificate of Occupancy on August 1, 2014,
after which Roth discovered the defendants’ faulty workmanship and
afforded them an opportunity to remedy the defects.
                                       12
to this claim include the “Damage to Property,” “Damage to Your

Product,” and “Damage to Your Work” exclusions, which provide as

follows:

           This insurance does not apply to:

           . . .

           j. Damage To Property
           “Property damage” to:

           . . .

           (6) That particular part of any property that
           must be restored, repaired or replaced because
           “your work” was incorrectly performed on it .
           . . . Paragraph (6) of this exclusion does not
           apply to “property damage” included in the
           “products-completed operations hazard.”

           k. Damage To Your Product
           “Property damage” to “your product” arising
           out of it or any part of it.

           l. Damage To Your Work
           “Property damage” to “your work” arising out
           of it or any part of it and included in the
           “products-completed operations hazard.” This
           exclusion does not apply if the damaged work
           or the work out of which the damage arises was
           performed on your behalf by a subcontractor.

The   policy   goes   on   to   define    “products-completed   operations

hazard,” “property damage,” “your product,” and “your work” as

follows:

                 16.    “Products-completed    operations
                 hazard:”
                 a. Includes all “bodily injury” and
                 “property damage” occurring away from
                 premises you own or rent and arising out
                 of “your product” or “your work” except:
                      (1) Products that are still in your

                                     13
                physical possession; or
                (2) Work that has not yet been
                Completed or abandoned . . . .

            17. “Property damage” means:
            a. Physical injury to tangible property,
            including all resulting loss of use of
            that property.    All such loss of use
            shall be deemed to occur at the time of
            the physical injury that caused it; or
            b. Loss of use of tangible property that
            is not physically injured. All such loss
            of use shall be deemed to occur at the
            time of the “occurrence” that caused it.

            21. “Your product:”
                 a. Means:
                      (1) Any goods or products,
                      other than real property,
                      manufactured, sold, handled,
                      distributed or disposed of by:
                           (a) You;
                           (b) Others trading under
                           your name; or
                           (c) A person or
                           organization whose
                           business or assets you
                           have acquired; and
                      (2) Contains (other than
                      vehicles), materials, parts or
                      equipment furnished in
                      connection with such goods or
                      products.

            22. “Your work:”
                 a. Means:
            (1) Work or operations performed by
            you or on your behalf; and
            (2) Materials, parts or equipment
            furnished in connection with such
            work or operations.

                                    B.

    Starr    contends    that   coverage   for   all   of   Roth’s   alleged

property   damage   is   unambiguously     excluded    by   the   “Damage   to

                                    14
Property,” “Damage to Your Product,” and “Damage to Your Work”

exclusions.    To support this position, Starr points to Louisiana

jurisprudence interpreting these provisions.

      First, in Supreme Services and Specialty Co. v. Sonny Greer,

Inc., the Louisiana Supreme Court determined that a CGL policy

with exclusions nearly identical to those presented in this case

barred coverage for claims related to the construction of a faulty

concrete slab.     958 So. 2d 634, 639-41, 645 (La. 2007).                Relying

upon the “Damage to Property” exclusion, the court found there was

no coverage for damage to the concrete slab that had to be

“restored, repaired, or replaced because of the defective work or

the   defective   product       of     [the     general    contractor]   and    its

subcontractors.”        Id. at 645.             The court further noted that,

because there was “no other product damaged or third person

injured,”   the   claim       was   not    saved    by    the   products-completed

operation hazard.       Id.

      Similarly, in Provost v. Homes by Lawrence & Pauline, Inc.,

the Louisiana Third Circuit Court of Appeals held that the “Damage

to Your Product” and “Damage to Your Work” exclusions, jointly

referred to as the “work product” exclusion, barred coverage for

all   design   defect     and       poor   workmanship      claims   asserted   by

homeowners against their contractor in an action brought under the

New Home Warranty Act.          103 So. 3d 1280 (La. App. 3 Cir. 2012).

The Third Circuit reasoned that the products-completed operations

                                           15
hazard did not apply to any of the homeowners’ claims for damages

“because    their   claims   [we]re   for   [the   contractor’s]     product

itself.”    Id. at 1285.

     Most recently, in considering a fact pattern nearly identical

to the one at issue here, another Section of this Court, in Atain

Specialty Insurance Co. v. VIG II, LLC, determined that the “Damage

to Your Product” exclusion barred coverage for all claims asserted

by homeowners against their general contractor because “[e]very

claimed defect and damage in [their] petition concern[ed] the house

itself.”    No. 15-6499, 2017 WL 3867672, at *7 (E.D. La. Feb. 9,

2017) (Vance, J.).       Relying upon the reasoning of Sonny Greer and

Provost, the Atain Court reasoned: “Because the Zoglios’ home is

VIG II’s product, and the complaint evinces no claims for damage

to anything other than the house itself, the Damage to Your Product

exclusion    unambiguously    precludes     coverage   for   the    Zoglios’

claims.”    Id. at *8.    Accordingly, the Court held that the insurer

had no duty to defend the general contractor or indemnify it for

any resulting liability.       Id.

     In this case, Roth alleges in his petition that BPMI and

Banner failed to perform their services in a workmanlike manner

and/or used defective materials in building his home.              Moreover,

in his First and Supplemental Amending Petition, Roth asserts

seventy-eight separate physical defects and damages, all of which

indisputably stem from, and affect, his home.          The parties further

                                      16
appear to agree that BPMI and its subcontractors constructed Roth’s

home, such that the entire home is BPMI’s “product.”                  Accordingly,

Starr contends that, under Sonny Greer, Provost, and Atain, all of

Roth’s claims are barred by the “Damage to Property,” “Damage to

Your Product,” and/or “Damage to Your Work” exclusions.

     BPMI counters that the duty to defend has been triggered

because not all of Roth’s property damage allegations fall within

the Policy’s exclusions.         BPMI concedes that, to the extent Roth

has alleged faulty work, there is no coverage under the Policy for

the cost of repair or replacement.               However, BPMI correctly notes

that the Louisiana Supreme Court, in Sonny Greer, explicitly

recognized that CGL policies provide coverage for property damage

that arises out of faulty work.                 Specifically, the Sonny Greer

court   used   the   example   of    faulty       wiring,   which     resulted   in

subsequent fire damage, to illustrate the distinction between the

“work   product”     exclusion      and        products   completed    operations

coverage:

            Under the PCOH provision, damages, other than
            the faulty product or work itself, arising out
            of the faulty workmanship are covered by the
            policy.       Stated    differently,    if   a
            subcontractor’s faulty electrical work caused
            the building to burn down before completion,
            the “work product” exclusion would eliminate
            coverage for the faulty electrical work
            performed by the contractor or subcontractor.
            However, the   operations    hazard   coverage
            applies not to the faulty work, but damages
            arising out of the faulty work.      Damage to
            real property arising out of the faulty work

                                          17
           (fire damage) would not be excluded as it
           would be covered under the PCOH provision.

Sonny Greer, 958 So. 2d at 645.     In addition, BPMI invokes Iberia

Parish School Board v. Sandifer & Son Constructions Co., Inc., in

which the Louisiana Third Circuit Court of Appeals, at the summary

judgment   stage,   determined   that   neither   the   “Damage   to   Your

Product” nor “Damage to Your Work” exclusions applied         to damages

to a building caused by water leaks arising out of defective roof

installation performed by a subcontractor.        721 So. 2d 1021, 1021-

22, (La. App. 3 Cir. 1998).      According to BPMI, Sonny Greer and

Iberia Parish stand for the proposition that a complaint of faulty

work is not covered under a CGL policy, but a complaint of

additional damage resulting from faulty work is covered under the

products completed operations hazard.

     Therefore, BPMI contends, because Roth has alleged that water

leakage has caused “damage to cabinets and flooring of the rear

bathroom,” he has claimed that distinct property damage resulted

from the faulty work.      BPMI notes that the same is true with

respect to Roth’s complaint that “improper installation of the

HVAC system in the attic” has resulted in “sheetrock material

coming loose due to excessive vibration.”

     In response, Starr urges this Court not to deviate from its

own ruling in Atain or from the Louisiana Supreme Court’s ruling

in Sonny Greer.     But, the Court agrees with BPMI, and finds that


                                   18
Starr has not carried its burden of proving that coverage is

unambiguously excluded for all of Roth’s asserted claims.         First,

this Court, sitting in diversity, must interpret Louisiana law as

would the Louisiana Supreme Court if faced with the same issue --

not as would another Section of this Court.        See In re Chinese

Manufactured Drywall Prods. Liab. Litig., 759 F. Supp. 2d 822, 847

(Fallon, J.) (“[B]ecause the cases at issue are before the Court

on diversity, the Court sits as an Erie court and must apply

Louisiana law . . . . To determine a state law question, [the

court] first look[s] to decisions of the Louisiana Supreme Court.”)

(internal citations omitted). Second, the Court finds that Provost

did not go so far as to hold that, where the insured is the general

contractor of a home, any damage to the entire home falls within

the “your work” and/or “your product” exclusions.        Importantly,

Provost did not involve express allegations of distinct property

damage separate and apart from faulty work itself, as here.         See

generally Provost, 103 So. 3d 1280.     Finally, the Court notes that

Starr’s reliance on the facts of Sonny Greer is misplaced. Because

Sonny   Greer   concerned   defective   concrete   installation    that

resulted in cracks to a slab, all of the damage there, unlike here,

necessitated the repair or replacement of a contractor’s faulty

product or work.   See Sonny Greer, 958 So. 2d at 645.    Ultimately,

because Starr has not satisfied its burden of establishing that

every claim pleaded in Roth’s petition unambiguously falls within

                                  19
an exclusion, summary judgment in its favor is inappropriate as to

both the duty to defend and the duty to indemnify.3    See Martco

Ltd. P’ship, 588 F.3d at 874; New England Ins. Co., 465 F. App’x

at 308.   Accordingly, for the foregoing reasons, IT IS ORDERED:

that Starr’s motion for summary judgment is hereby DENIED.



                         New Orleans, Louisiana, December 10, 2018


                              ______________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




3Having determined that coverage is not unambiguously barred under
the “work product” exclusions, the Court need not reach BPMI’s
alternative ground for opposing Starr’s motion – that is, the
possibility of coverage under the “bodily injury” portion of the
insuring agreement.
                               20
